CRANDALL, Presiding Judge.
Movant appeals from the denial of his second Rule 27.26 motion after an eviden-tiary hearing. The defendant was tried and convicted of first degree murder and robbery. He was sentenced to life plus 25 years, to be served concurrently. His conviction was affirmed on direct appeal. State v. Franklin, 591 S.W.2d 12 (Mo.App.1979). The denial of his first Rule 27.26 motion was affirmed on appeal. Franklin v. State, 655 S.W.2d 561 (Mo.App.1983). There was a federal habeas corpus proceeding which was also denied. Franklin v. White, 803 F.2d 416 (8th Cir.1986).
Movant alleges in this 27.26 motion that he was denied effective assistance of counsel by reason of counsel’s failure to convey the State’s plea offer to movant. The court denied movant’s motion because it simply did not believe him when he said counsel had not conveyed the plea bargain to him. The credibility of witnesses is for the motion court’s determination. Richardson v. State, 719 S.W.2d 912, 915 (Mo.App.1986).
In addition, the rule specifies that a successive motion shall not be entertained “where the ground presented is new but could have been raised in the prior mo-tion_” Rule 27.26(d). Here, the court found that movant knew about the plea offer early enough for it to have been raised in a prior motion. The findings of the motion court are not clearly erroneous. See Rule 27.26Q).
The judgment is affirmed.'
REINHARD and CRIST, JJ., concur.